Citation Nr: 0917495	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-24 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for arthritis of both 
hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May to August 1980 and 
December 1981 to March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied, in pertinent part, the 
Veteran's claims of service connection for arthritis of both 
hands, a right shoulder disability, and for a left knee 
disability.  A Travel Board hearing was held at the RO in 
December 2008.

The issues of entitlement to service connection for arthritis 
of both hands and for a right shoulder disability are 
addressed in the REMAND section of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not experience any current left knee 
disability which could be attributed to active service.




CONCLUSION OF LAW

A left knee disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a January 2003 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the Veteran to submit medical evidence 
relating his claimed left knee disability to active service 
and noted other types of evidence the Veteran could submit in 
support of his claim.  The Veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a left knee 
disability.  Thus, any failure to notify and/or develop this 
claim under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard, 4 Vet. App. at 394.  The claimant also 
has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the Veteran of his rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the claim of service connection for a left knee 
disability is being denied, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the Veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the Veteran's claims file; the Veteran 
does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the Veteran's December 2008 Travel Board hearing, his 
representative contended that VA had failed in its duty to 
assist the Veteran by scheduling him for a VA joints 
examination in October 2007 and then not requesting that the 
VA examiner who saw him at that time for other orthopedic 
problems also examine his left knee.  The Board observes that 
the Veteran did not report any relevant medical history of 
left knee problems at his October 2007 VA examination.  The 
Board also observes that the Veteran's claims file contains 
numerous medical records showing outpatient treatment for 
multiple orthopedic complaints by VA and private physicians 
since the Veteran's separation from service in March 1998; 
none of these records show a left knee disability at any time 
since service.  Given the foregoing, and contrary to the 
assertions of the Veteran's representative, the Board finds 
that, because there is no objective evidence that the Veteran 
experiences any current left knee disability which could be 
attributed to active service, another examination is not 
required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred a left knee disability 
during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the Veteran's available service treatment records 
indicates that, at an enlistment physical examination in 
November 1979, the Veteran denied all relevant medical 
history.  Clinical evaluation was normal except for scars on 
the forehead and right first interdigital space.  At a 
separation physical examination in August 1980 at the end of 
his first period of active service, the Veteran denied all 
relevant medical history.  Clinical evaluation was normal 
except for scars and pilonidal sinus and well-healed scars in 
the pilonidal area.

At an enlistment physical examination in October 1981 at the 
beginning of his second period of active service, the Veteran 
denied all relevant medical history.  Clinical evaluation was 
unchanged.  On periodic physical examinations in November 
1986, May 1992, September 1994, and December 1995, the 
Veteran denied all relevant medical history and clinical 
evaluation was unchanged.  At the Veteran's separation 
physical examination later in March 1998, clinical evaluation 
was normal except for several tattoos.

The post-service medical evidence shows that the Veteran was 
not diagnosed as having left knee disability at any time 
since his service separation in March 1998.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a left 
knee disability.  The Board notes initially that the 
Veteran's service treatment records show that the Veteran did 
not experience a left knee injury at any time during either 
period of active service.  The post-service medical evidence 
also shows that the Veteran has not experienced a left knee 
injury at any time since service separation.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  

As noted in the Introduction, the Veteran's representative 
contended at the December 2008 Travel Board hearing that the 
Veteran's most recent VA examination in October 2007 violated 
the duty to assist provisions of the VCAA because the VA 
examiner did not address the Veteran's contentions regarding 
his left knee disability.  The Board acknowledges that the VA 
examiner was not asked to provide any clinical information or 
medical opinion in October 2007 concerning the contended 
causal relationship between the Veteran's claimed left knee 
disability and active service.  A review of the October 2007 
VA examination report shows, however, that the Veteran 
reported no relevant left knee complaints or medical history 
at that examination.  And, as also noted in the Introduction, 
the Veteran has been treated repeatedly since his service 
separation in March 1998 for multiple orthopedic complaints 
(including in the left shoulder and right knee) by VA and 
private physicians; none of these records show that he was 
diagnosed as having a left knee disability at any time since 
his service separation in March 1998.  Thus, it appears that 
the VA examiner was "informed of the relevant facts" 
concerning the Veteran's lack of post-service right shoulder 
or left knee problems at the time of the October 2007 VA 
examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  In summary, absent evidence of current left knee 
disability which could be attributed to active service, the 
Board finds that service connection for a left knee 
disability is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left knee disability 
is denied.


REMAND

The Veteran contends that he incurred arthritis of both hands 
and a right shoulder disability during active service.  

With respect to the Veteran's service connection claim for 
arthritis of both hands, a review of the Veteran's claims 
file shows that, following VA examination in March 1999, he 
was diagnosed as having arthritis of both hands.  The Board 
observes that the Veteran's more recent treatment records do 
not show that he experiences any current disability due to 
arthritis of both hands.  As noted above, however, certain 
chronic diseases, including arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Because the 
Veteran was diagnosed as having arthritis of both hands 
within the first post-service year, and given the length of 
time since his most recent VA examination for arthritis of 
both hands, on remand, the Veteran should be scheduled for an 
updated examination.

With respect to the Veteran's service connection claim for a 
right shoulder disability, the Board notes that the Veteran's 
service treatment records show he was treated for right 
shoulder problems on several occasions during his second 
period of active service.  And in March 1998, just prior to 
his final discharge from active service, the Veteran was 
diagnosed as having ossification of the right clavicle of 
unknown etiology.  Given the Veteran's in-service treatment 
for right shoulder problems and his current right shoulder 
complaints, on remand, the Veteran should be scheduled for an 
examination.

The RO/AMC also should obtain the Veteran's up-to-date 
treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have evaluated or 
treated him for arthritis of both hands 
and/or for a right shoulder disability 
since his separation from service.  Obtain 
outstanding VA treatment records that have 
not been associated with the claims file 
already.  Once signed releases are 
received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Then, schedule the Veteran for VA 
examination(s) to determine the nature and 
etiology of his claimed arthritis of both 
hands and right shoulder disability.  The 
claims file must be provided to the 
examiner(s).  All appropriate testing 
should be conducted.  Based on a review of 
the claims file and the results of the 
Veteran's examination, the examiner(s) 
should be asked to provide an opinion as 
to whether it is at least as likely as not 
that any arthritis of both hands had its 
onset in active service.  The examiner(s) 
also should be asked to provide an opinion 
as to whether it is at least as likely as 
not that any right shoulder disability had 
its onset in active service.

3.  Thereafter, readjudicate the claims of 
service connection for arthritis of both 
hands and for a right shoulder disability.  
If the benefits sought on appeal remain 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


